Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 12/6/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 112, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a housing which comprises a top shell having a collapsible trigger operably linked to a pre-loaded dome, and a bottom shell and a spring holding the microprojection array, wherein the pre-loaded dome is encased in the housing such that when the trigger is collapsed the dome transitions from a loaded position to an unloaded position, thereby contacting the spring and propelling the microprojection array through a space between the device and the mammal's skin and into the mammal's skin, as recited in claim 112, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2013/0079666 to Gonzales-Zugasti et al. which discloses a device (Fig. 5) for applying a microprojection array (flow activator 90, flow activator 90 includes needles (paragraph 89, which are microneedles (paragraph 87)) to the skin of a mammal, the device comprising a housing (formed by cover 20 and base 100) and a collapsible trigger (device actuator 10; paragraph 89) operably linked to a pre-loaded dome (deployment actuator 60, dome-shaped, see paragraph 93 and Figs. 5 and 6A-6C; pre-loaded with a force, paragraph 101), wherein the pre-loaded dome (deployment actuator 60) is encased in the housing (formed by cover 20 and base 100) (se Figs. 4 and 6A-6C) such that when the trigger (device actuator 10) is collapsed the dome (deployment actuator 60) transitions from a loaded position to an unloaded position (paragraph 89), thereby propelling the microprojection array (flow activator 90) into the mammal's skin (paragraph 89), but Gonzales-Zugasti et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783